         Case 1:20-cv-06885-GHW Document 71 Filed 12/16/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 CITY OF SYRACUSE, NY, CITY OF SAN
 JOSE, CA, CITY OF CHICAGO, IL, CITY OF
 COLUMBIA, SC, EVERYTOWN FOR GUN
 SAFETY ACTION FUND and EVERYTOWN
 FOR GUN SAFETY SUPPORT FUND,

                                Plaintiffs,           No. 1:20-cv-06885-GHW
 v.

 BUREAU OF ALCOHOL, TOBACCO,
 FIREARMS AND EXPLOSIVES, REGINA
 LOMBARDO, in her official capacity as Acting
 Director of the Bureau of Alcohol, Firearms, and
 Explosives, UNITED STATES DEPARTMENT
 OF JUSTICE, and WILLIAM BARR, in his
 official capacity as ATTORNEY GENERAL,
 U.S. Department of Justice,

                                 Defendants.



      NOTICE OF MOTION OF BRADY UNITED AGAINST GUN VIOLENCE AND
            GIFFORDS LAW CENTER TO PREVENT GUN VIOLENCE
                FOR LEAVE TO FILE BRIEF OF AMICI CURIAE

       PLEASE TAKE NOTICE that non-parties Brady United Against Gun Violence and

Giffords Law Center to Prevent Gun Violence, by the accompanying motion, shall move this

Court, before the Honorable Gregory H. Woods, United States District Judge for the Southern

District of New York, at the United States Courthouse, 500 Pearl Street, New York, New York

10007, at a date and time to be determined by this Court, for leave to file the attached Brief of

Amici Curiae Brady United Against Gun Violence and Giffords Law Center to Prevent Gun

Violence. Amici asked Defendants for their position regarding the relief sought and Defendants

replied that they take no position.
       Case 1:20-cv-06885-GHW Document 71 Filed 12/16/20 Page 2 of 2




Dated: December 16, 2020                 Respectfully submitted,



                                         /s/ Roberta L. Horton
                                         Roberta L. Horton
                                         Pro hac vice application pending
                                         Arnold & Porter Kaye Scholer LLP
                                         601 Massachusetts Ave., NW
                                         Washington, D.C. 20001
                                         202-942-5000
                                         Roberta.Horton@arnoldporter.com

                                         Lucy S. McMillan
                                         Arnold & Porter Kaye Scholer LLP
                                         250 West 55th Street
                                         New York, NY 10019
                                         212-836-8000
                                         Lucy.McMillan@arnoldporter.com




                                     2
